Exhibit 10.6

FOR NEGOTIATION AND

DISCUSSION PURPOSES ONLY

NOT AN OFFER OR SALE OF SECURITIES

GUARANTY

This GUARANTY, dated as of                     , 20     (this “Guaranty”), is
made by each of the undersigned (each a “Guarantor”, and collectively, the
“Guarantors”), in favor of the Noteholders (as defined below), and Hudson Bay
Master Fund Ltd, in its capacity as collateral agent (in such capacity, the
“Collateral Agent” as hereinafter further defined) for the Noteholders.

W I T N E S S E T H :

WHEREAS, Ascent Solar Technologies, Inc., a Delaware corporation, with offices
located at 12300 Grant Street, Thornton, CO 80214 (the “Company”) and each party
listed as a “Buyer” on the Schedule of Buyers attached thereto (collectively,
the “Buyers”) are parties to the Securities Purchase Agreement, dated as of
November 14, 2014 (as amended, restated, replaced or otherwise modified from
time to time, the “Securities Purchase Agreement”), pursuant to which the
Company shall be required to sell, and the Buyers shall purchase or have the
right to purchase, the “Notes” issued pursuant thereto (as such Notes may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms thereof, collectively, the “Notes”);

WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute
and deliver to the Collateral Agent, (i) a guaranty guaranteeing all of the
obligations of the Company under the Securities Purchase Agreement, the Notes
and the other Transaction Documents (as defined below); and (ii) a Security and
Pledge Agreement, dated the date hereof, granting the Collateral Agent a lien in
all of their assets and properties (the “Security Agreement”); and

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.

NOW, THEREFORE, in consideration of the premises and the agreements herein, each
Guarantor hereby agrees with the Collateral Agent and each Noteholder as
follows:

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof. All terms used in
this Guaranty and the recitals hereto which are defined in the Securities
Purchase Agreement or the Notes, and which are not otherwise defined herein
shall have the same meanings herein as set forth therein.

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

“Buyer” or “Buyers” shall have the meaning set forth in the recitals hereto.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.



--------------------------------------------------------------------------------

“Collateral” shall have the meaning as set forth in the Security Agreement.

“Collateral Agent” means Hudson Bay Master Fund Ltd, in its capacity as
collateral agent for the Noteholders, and its successors and assigns.

“Company” means Ascent Solar Technologies, Inc., a Delaware corporation.

“Conversion Amount” shall have the meaning set forth in the Notes.

“Event of Default” shall have the meaning set forth in the Notes.

“Fundamental Transaction” shall have the meaning set forth in the Notes.

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” shall have the meaning set forth in Section 2 of this
Guaranty.

“Guarantor” or “Guarantors” shall have the meaning set forth in the recitals
hereto.

“Indemnified Party” means the Collateral Agent and each Noteholder.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

“Interest Rate” means seven percent (7%) per annum, as may be adjusted from time
to time in accordance with Section 2 of the Notes.

“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents.

“Maturity Date” means [            ]; provided, however, that the Maturity Date
may be extended at the option of the Noteholders (or their registered assigns)
(i) in the event that, and for so long as, an Event of Default shall have
occurred and be continuing or any event shall have occurred and be continuing
that with the passage of time and the failure to cure would result in an Event
of Default or (ii) through the date that is twenty (20) Business Days after the
consummation of a Fundamental Transaction in the event that a Fundamental
Transaction is publicly announced or a Fundamental Transaction notice is
delivered prior to the Maturity Date, provided further that if a Noteholder (or
its registered assigns) elects to convert some or all of the Notes pursuant to
Section 3 of the Notes, and the Conversion Amount would be limited pursuant to
Section 3(d) of the Notes, the Maturity Date shall automatically be extended
until such time as such provision shall not limit the conversion of the Notes.

 

2



--------------------------------------------------------------------------------

“Noteholders” means, at any time, the holders of the Notes at such time.

“Notes” shall have the meaning set forth in the recitals hereto.

“Obligations” shall have the meaning set forth in Section 3 of the Security
Agreement.

“Other Taxes” shall have the meaning set forth in Section 12(a)(iv) of this
Guaranty.

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all of the Guaranteed Obligations.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
hereto.

“Security Agreement” shall have the meaning set forth in the recitals hereto.

“Subsidiary” means any Person in which a Guarantor directly or indirectly,
(i) owns any of the outstanding Capital Stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “Subsidiaries”.

“Taxes” shall have the meaning set forth in Section 12(a) of this Guaranty.

“Transaction Documents” means, collectively, this Guaranty, the Securities
Purchase Agreement, the Notes, the Security Documents, the Voting Agreement, the
Registration Rights Agreement, and the Irrevocable Transfer Agent Instructions
(each as defined in the Securities Purchase Agreement) and each of the other
agreements, documents and instruments entered into or delivered by any of the
parties hereto in connection with the transactions contemplated hereby and
thereby, as may be amended from time to time.

“Transaction Party” means the Company and each Guarantor, collectively,
“Transaction Parties”.

SECTION 2. Guaranty.

(a) The Guarantors, jointly and severally, hereby unconditionally and
irrevocably, guaranty to the Collateral Agent, for the benefit of the
Noteholders, the punctual payment, as and when due and payable, by stated
maturity or otherwise, of all Obligations of the Company from time to time owing
by it in respect of the Securities Purchase Agreement, the Notes and the other
Transaction Documents, including, without limitation, all interest, make-whole
and other amounts that accrues after the commencement of any Insolvency
Proceeding of the Company or any Guarantor, whether or not the payment of such
interest, make-whole and/or other amounts are enforceable or are allowable in
such Insolvency Proceeding, and all fees, interest, premiums, penalties,
contract causes of actions, costs, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents (all of the foregoing collectively being the “Guaranteed

 

3



--------------------------------------------------------------------------------

Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) reasonably incurred by the Collateral Agent in
enforcing any rights under this Guaranty. Without limiting the generality of the
foregoing, each Guarantor’s liability hereunder shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Company
to the Collateral Agent or any Noteholder under the Securities Purchase
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Transaction Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Collateral Agent
and each Noteholder, hereby confirms that it is the intention of all such
Persons that this Guaranty and the Guaranteed Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal, provincial or state law to the
extent applicable to this Guaranty and the Guaranteed Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Collateral
Agent, the Noteholders and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor under this Guaranty at any time shall
be limited to the maximum amount as will result in the Guaranteed Obligations of
such Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

(a) The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent or any Noteholder with respect thereto. The
obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce such obligations, irrespective of
whether any action is brought against any Transaction Party or whether any
Transaction Party is joined in any such action or actions. The liability of any
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives, to the extent
permitted by law, any defenses it may now or hereafter have in any way relating
to, any or all of the following:

(i) any lack of validity or enforceability of any Transaction Document;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;

(iii) any taking, exchange, release or non-perfection of any Collateral;

(iv) any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

(v) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Transaction Party;

(vi) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Transaction
Party under the Transaction Documents or any other assets of any Transaction
Party or any of its Subsidiaries ;

 

4



--------------------------------------------------------------------------------

(vii) any failure of the Collateral Agent or any Noteholder to disclose to any
Transaction Party any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of any other
Transaction Party now or hereafter known to the Collateral Agent or any
Noteholder (each Guarantor waiving any duty on the part of the Collateral Agent
or any Noteholder to disclose such information); or

(viii) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Collateral Agent or any
Noteholder that might otherwise constitute a defense available to, or a
discharge of, any Transaction Party or any other guarantor or surety.

(b) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Collateral Agent, any Noteholder,
or any other Person upon the insolvency, bankruptcy or reorganization of any
Transaction Party or otherwise, all as though such payment had not been made.

(c) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the respective Maturity Date of each Note (other than Payment in Full of the
Guaranteed Obligations) and (ii) be binding upon each Guarantor and its
respective successors and assigns. This Guaranty shall inure to the benefit of
and be enforceable by the Collateral Agent, the Noteholders, and their
respective successors, and permitted pledgees, transferees and assigns. Without
limiting the generality of the foregoing sentence, the Collateral Agent or any
Noteholder may pledge, assign or otherwise transfer all or any portion of its
rights and obligations under and subject to the terms of any Transaction
Document to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to the Collateral Agent
or such Noteholder (as applicable) herein or otherwise, in each case as provided
in the Securities Purchase Agreement or such Transaction Document.

SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Collateral Agent exhaust any right or take any action
against any Transaction Party or any other Person or any Collateral. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this Section 4 is knowingly made in contemplation of such benefits. The
Guarantors hereby waive any right to revoke this Guaranty, and acknowledge that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future. To the extent permitted by applicable
law, each Guarantor hereby unconditionally and irrevocably waives (a) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Collateral Agent or any Noteholder that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Transaction
Parties, any other guarantor or any other Person or any Collateral, and (b) any
defense based on any right of set-off or counterclaim against or in respect of
the Guaranteed Obligations of such Guarantor hereunder. Each Guarantor hereby
unconditionally and irrevocably waives any duty on the part of the Collateral
Agent or any Noteholder to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Transaction Party or any of
its Subsidiaries now or hereafter known by the Collateral Agent or a Noteholder.

 

5



--------------------------------------------------------------------------------

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Collateral Agent or any
Noteholder against any Transaction Party or any other guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Transaction Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until there has been Payment in Full of the Guaranteed Obligations. If any
amount shall be paid to a Guarantor in violation of the immediately preceding
sentence at any time prior to Payment in Full of the Guaranteed Obligations and
all other amounts payable under this Guaranty, such amount shall be held in
trust for the benefit of the Collateral Agent and shall forthwith be paid to the
Collateral Agent to be credited and applied to the Guaranteed Obligations and
all other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Transaction Document, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (a) any Guarantor shall make payment to the
Collateral Agent of all or any part of the Guaranteed Obligations, and (b) there
has been Payment in Full of the Guaranteed Obligations, the Collateral Agent
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.

SECTION 6. Representations, Warranties and Covenants.

(a) Each Guarantor hereby represents and warrants as of the date first written
above as follows:

(i) such Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature pages
hereto, (B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute and deliver this Guaranty and each other
Transaction Document to which such Guarantor is a party, and to consummate the
transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not result in a Material Adverse Effect.

(ii) The execution, delivery and performance by such Guarantor of this Guaranty
and each other Transaction Document to which such Guarantor is a party (A) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (B) do not and will not contravene its charter,
articles or by-laws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, or any
applicable law or any contractual restriction binding on such Guarantor or its
properties do not and will not result in or require the creation of any lien
(other than pursuant to any Transaction Document) upon or with respect to any of
its properties, and (C) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to it or its
operations or any of its properties.

 

6



--------------------------------------------------------------------------------

(iii) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required in connection with the due
execution, delivery and performance by such Guarantor of this Guaranty or any of
the other Transaction Documents to which such Guarantor is a party (other than
expressly provided for in any of the Transaction Documents).

(iv) Each of this Guaranty and the other Transaction Documents to which such
Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as may be limited by the Bankruptcy Code or
other applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, suretyship or similar laws and equitable principles (regardless of
whether enforcement is sought in equity or at law).

(v) There is no pending or, to the best knowledge of such Guarantor, threatened
action, suit or proceeding against such Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other Governmental
Authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which such Guarantor is a party or any
transaction contemplated hereby or thereby.

(vi) Such Guarantor (A) has read and understands the terms and conditions of the
Securities Purchase Agreement and the other Transaction Documents, and (B) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Company and the
other Transaction Parties, and has no need of, or right to obtain from any
Noteholder, any credit or other information concerning the affairs, financial
condition or business of the Company or the other Transaction Parties that may
come under the control of any Noteholder.

(vii) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.

(b) Each Guarantor covenants and agrees that until Payment in Full of the
Guaranteed Obligations, it will comply with each of the covenants (except to the
extent applicable only to a public company) which are set forth in Section 4 of
the Securities Purchase Agreement as if such Guarantor were a party thereto.

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, any Noteholder may, and is hereby authorized to, at any
time and from time to time, without notice to the Guarantors (any such notice
being expressly waived by each Guarantor) and to the fullest extent permitted by
law, set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by any Noteholder to or for the credit or the account of any Guarantor against
any and all obligations of the Guarantors now or hereafter existing under this
Guaranty or any other Transaction Document, irrespective of whether or not any
Noteholder shall have made any demand under this Guaranty or any other
Transaction Document and although such obligations may be contingent or
unmatured. Each Noteholder agrees to notify the relevant Guarantor promptly
after any such set-off and application made by such Noteholder, provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of any Noteholder under this Section 7 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Noteholder may have under this Guaranty or any
other Transaction Document in law or otherwise.

 

7



--------------------------------------------------------------------------------

SECTION 8. Notices, Etc. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. All notices and other
communications provided for hereunder shall be sent, if to any Guarantor, to the
Company’s address and/or facsimile number, or if to the Collateral Agent or any
Noteholder, to it at its respective address and/or facsimile number, each as set
forth in Section 9(f) of the Securities Purchase Agreement

SECTION 9. Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Guaranty shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each Guarantor
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
Section 9(f) of the Securities Purchase Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Nothing contained herein shall be deemed
or operate to preclude the Collateral Agent or the Noteholders from bringing
suit or taking other legal action against any Guarantor in any other
jurisdiction to collect on a Guarantor’s obligations or to enforce a judgment or
other court ruling in favor of the Collateral Agent or a Noteholder.

SECTION 11. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

SECTION 12. Taxes.

(a) All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim, deduction
or other defense. All such payments shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of any Noteholder by the jurisdiction in which such
Noteholder is organized or where it has its principal lending office (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If any Guarantor shall be
required to deduct or to withhold any Taxes from or in respect of any amount
payable hereunder or under any other Transaction Document:

 

8



--------------------------------------------------------------------------------

(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to any Noteholder pursuant to this sentence) each Noteholder
receives an amount equal to the sum it would have received had no such deduction
or withholding been made,

(ii) such Guarantor shall make such deduction or withholding,

(iii) such Guarantor shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and

(iv) as promptly as possible thereafter, such Guarantor shall send the
Noteholders an official receipt (or, if an official receipt is not available,
such other documentation as shall be satisfactory to the Collateral Agent, as
the case may be) showing payment. In addition, each Guarantor agrees to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Guaranty or any other Transaction Document (collectively,
“Other Taxes”).

(b) Each Guarantor hereby indemnifies and agrees to hold each Indemnified Party
harmless from and against Taxes or Other Taxes (including, without limitation,
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 12) paid by any Indemnified Party as a result of any payment made
hereunder or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Guaranty or any other Transaction Document, and
any liability (including penalties, interest and expenses for nonpayment, late
payment or otherwise) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be paid within thirty (30) days from the date on which the
Collateral Agent or such Noteholder makes written demand therefor, which demand
shall identify the nature and amount of such Taxes or Other Taxes.

(c) If any Guarantor fails to perform any of its obligations under this
Section 12, such Guarantor shall indemnify the Collateral Agent and each
Noteholder for any taxes, interest or penalties that may become payable as a
result of any such failure. The obligations of the Guarantors under this
Section 12 shall survive the termination of this Guaranty and the payment of the
Obligations and all other amounts payable hereunder.

SECTION 13. Indemnification.

(a) Without limitation on any other obligations of any Guarantor or remedies of
the Collateral Agent and the Noteholders under this Guaranty, except to the
extent resulting from such Indemnified Party’s gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Collateral Agent and each
Noteholder and each of their affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Transaction Party enforceable against such Transaction Party in accordance with
their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or

 

9



--------------------------------------------------------------------------------

any of their respective affiliates or any of their respective officers,
directors, employees, agents and advisors, and each Guarantor hereby agrees not
to assert any claim against any Indemnified Party on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to the facilities, the actual or proposed use of the proceeds
of the advances, the Transaction Documents or any of the transactions
contemplated by the Transaction Documents.

SECTION 14. Miscellaneous.

(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to each Noteholder,
at such address specified by such Noteholder from time to time by notice to the
Guarantors.

(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by each Guarantor and each Noteholder,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

(c) No failure on the part of any Noteholder to exercise, and no delay in
exercising, any right hereunder or under any other Transaction Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any Transaction Document preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies of
the Collateral Agent and the Noteholders provided herein and in the other
Transaction Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Collateral Agent
and the Noteholders under any Transaction Document against any party thereto are
not conditional or contingent on any attempt by the Collateral Agent or any
Noteholder to exercise any of their respective rights under any other
Transaction Document against such party or against any other Person.

(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(e) This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns, and (ii) inure, together with all rights and remedies of
the Collateral Agent hereunder, to the benefit of the Collateral Agent, the
Noteholders and their respective successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
the Collateral Agent and any Noteholder may assign or otherwise transfer its
rights and obligations under the Securities Purchase Agreement or any other
Transaction Document to any other Person in accordance with the terms thereof,
and such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to the Collateral Agent or such Noteholder, as the case
may be, herein or otherwise. None of the rights or obligations of any Guarantor
hereunder may be assigned or otherwise transferred without the prior written
consent of each Noteholder.

(f) This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose.

 

10



--------------------------------------------------------------------------------

SECTION 15. Currency Indemnity.

(a) If, for the purpose of obtaining or enforcing judgment against Guarantor in
any court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 15 referred to
as the “Judgment Currency”) an amount due under this Guaranty in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of courts of the jurisdiction that will give effect to
such conversion being made on such date, or (b) the date on which the judgment
is given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 15 being hereinafter in this Section 15 referred to as the “Judgment
Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in the preceding paragraph, there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
of the amount due in immediately available funds, the Guarantors shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of’ the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from the Guarantors under this Section 15 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Guaranty.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

GUARANTORS: [U.S. SUBSIDIARY], a [JURISDICTION] corporation By:  

 

 

Name:

Title:

[U.S. SUBSIDIARY], a [JURISDICTION] corporation By:  

 

 

Name:

Title:

[U.S. SUBSIDIARY], a [JURISDICTION] corporation By:  

 

 

Name:

Title:

[U.S. SUBSIDIARY], a [JURISDICTION] corporation By:  

 

 

Name:

Title:

[U.S. SUBSIDIARY], a [JURISDICTION] corporation By:  

 

 

Name:

Title:

[Signatures continue on following page]



--------------------------------------------------------------------------------

ACCEPTED BY:

HUDSON BAY MASTER FUND LTD,

as Collateral Agent

By:  

 

 

Name:

Title: